Case 3:19-cv-00879-JRW-CHL Document 4 Filed 12/03/19 Page 1 of 1 PageID #: 51



I&\           U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                              Louisville Area Office                             I




                                                                                 /,o
                                                                                       I •
                                                                                         '-
                                                                                               ~•
                                                                                              •-    \._1




~
                                                                  .. F :.. ; 1               Dr, Mjll!in i.4ther ;!Ung ) r. Place
                                                                                             '       ,. 1.     - r { Suite 268


                                                                     19 DEC -3                             PM
                                                                                                            Lor vssKY 40202
                                           September 3, 2019


Joshua Simpson
115 Orchard Hills Drive, #342
Jeffersonville, IN 47130

               RE :   Simpson v. Lincoln Heritage Council, Boy Scouts of America
                      EEOC Charge Number: 474-2019-00366

Dear Mr. Simpson

The purpose of this letter is to inform you that the EEOC has concluded its investigation of the
above-referenced charge of employment discrimination. Under our Priority Charge Handling
Procedures, we focus our limited resources on those charges in which we believe a violation of
the laws enforced by EEOC can be found. After EEOC management reviewed the information
that you and the Respondent provided, they do not befo~_ve that additional investigation will
result in our finding a violation.

The EEOC has terminated its investigation into your allegations. While we fully understand that
the parties to a charge often have very firm views that the available evidence supports their
respective positions, our final determinations must comport with our interpretations of the
available evidence and the laws we enforce. While you may disagree with our decision, the
dismissal is final.

Enclosed is your Dismissal and Notice of Rights. The Dismissal and Notice of Rights will
explain your right to pursue the matter in court. If you want to pursue your charge, you may do
so on your own by filing in Federal District Court within 90 days ofreceiving the Notice of
Rights. If you do not file a lawsuit within the required 90-day period, your right to sue in the
matter will expire and cannot be restored by the EEOC.



                                            ~:~A{m;
                                            ~dhard Burgamy
                                            Director
                                                                 -     (J U ·
                                            Louisville Area Office
